900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Edward BEYER, Jr., Petitioner-Appellant,v.James N. ROLLINS, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-6769.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 89-981-R).
Lawrence Edward Beyer, Jr., appellant pro se.
John Joseph Curran, Jr., Sarah E. Page, Office of the Attorney General of Maryland, for appellees.
D.Md.
AFFIRMED.
Before CHAPMAN, Circuit Judge, and HARRISON L. WINTER and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Lawrence Edward Beyer, Jr. appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Beyer v. Rollins, C/A No. 89-981-R (D.Md. July 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED